DETAILED ACTION
This action is in reply to papers filed 3/2/2021. Claims 12 and 16-22 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180334650A1, Published 11/22/2018.

                                              Moot Rejections/Withdrawn Rejection(s)
The 35 U.S.C. 112(a) written description (new matter) rejection of claims 1-11 is moot in view of the cancellation of claims 1-11.  
The 35 U.S.C. 112(a) written description rejection of claims 18 and 20-21 is withdrawn in view of amendments to independent claim 18. Particularly, Applicant has amended claim 18 to recite “human embryonic stem cells”, which as noted by the Examiner, is as adequately supported by the specification.
The 35 U.S.C. 112(b) indefiniteness rejection of claim 15 is moot in view of the cancellation of claim 15.
The 35 U.S.C. 102 (e) as anticipated by, or in the alternative, 35 U.S.C. 103(a) obviousness rejection of claims 1, 3-8, 10 and 13-14 over Geijsen et al. (PgPub 
The 35 U.S.C. 102 (e) as anticipated by, or in the alternative, 35 U.S.C. 103(a) obviousness rejection of claims 12 and 16-17 over Geijsen et al. (PgPub US20100304489A1, Effective Filed 6/1/2010) is withdrawn in view of Applicant’s amendment to independent claim 12 and 16. Particularly, the claims have been amended to recite the reprogramming factors consist of the c-Myc, Oct4, KLF4 and Sox2 factors or the Oct4, Sox2, Nanog and Lin28 factors. Geijsen et al. fails to teach this limitation.
The 35 U.S.C 103 (a) rejection of claims 9 and 11 as being unpatentable over Geijsen et al. (PgPub US20100304489A1, Effective Filed 6/1/2010) and of Amit et al. (Stem Cell Rev Rep. 2010 Jun;6(2):248-59.) is moot in view of the cancellation of claims 9 and 11.

Maintained Rejection(s)
The nonstatutory double patenting rejection of instant claims over claims 1-16 of copending Application No. 16809771 is maintained. No specific argument were presented by Applicant.
Claim Objections
Claims 19 and 22 are objected to because of the following informalities:  
In view of the amendments, the inclusion of the term ‘pluripotent’ in line 2 of claim 19 appears to be a mistake. See below. 

    PNG
    media_image1.png
    211
    894
    media_image1.png
    Greyscale

The inclusion of the right bracket (]), after the recitation “iPS(IMR90)-1-DL-1”, in claim 22 appears to be a mistake. See below.
  
    PNG
    media_image2.png
    381
    913
    media_image2.png
    Greyscale


Appropriate correction is required.

                                                                   Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 16 recites “An isolated population of human induced
pluripotent stem (iPS) cells devoid of cell clumps obtainable by….” The preamble of claim 20 recites “An isolated population of human embryonic stem cells (ESCs) obtainable by….” The preamble of claim 22 recites “An isolated population of human induced pluripotent stem (iPS)
cells devoid of cell clumps obtainable by….”
The phrase “obtainable by” in all three claims is problematic. This is because the metes and bounds of the claim are unclear given the ambiguity of the term ‘obtainable.’ In the context of the claimed invention, this is interpreted to mean that the cells of the claims (OCT4+/TRA1-60-/TRA1-81-/SSEA1+/SSEA4-) could be derived using the steps set forth in the claim OR the cells could be derived using an unrecited or unknown process. The lack of clarity is only exacerbated in view of the limitations recited in claims 16 and 22 which requires the reprogramming factors to consist of the c-Myc, Oct4, KLF4 and Sox2 factors or the Oct4, Sox2, Nanog and Lin28 factors. Per MPEP 2111.03, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis
Clarification is requested. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632